

	

		II

		109th CONGRESS

		1st Session

		S. 496

		IN THE SENATE OF THE UNITED STATES

		

			March 2, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide permanent funding for the

		  payment in lieu of taxes program, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 PILT and Refuge Revenue Sharing

			 Permanent Funding Act.

		

			2.

			Permanent funding

			

				(a)

				Payments in lieu of taxes

				

					(1)

					In general

					Section 6906 of title 31,

			 United States Code, is amended to read as follows:

					

						

							6906.

							Funding

							For fiscal year 2006 and

				each fiscal year thereafter, amounts authorized under this chapter shall be

				made available to the Secretary of the Interior, out of any amounts in the

				Treasury not otherwise appropriated and without further appropriation, for

				obligation or expenditure in accordance with this chapter.

						.

				

					(2)

					Conforming amendment

					The table of sections for

			 chapter 69 of title 31, United States Code, is amended by striking the item

			 relating to section 6906 and inserting the following:

					

						

							6906.

				Funding.

						

						.

				

				(b)

				Refuge revenue sharing

				Section 401(d) of the Act of

			 June 15, 1935 (16

			 U.S.C. 715s(d)) is amended—

				

					(1)

					by striking If the net

			 receipts and inserting the following:

					

						

							(1)

							If the net receipts

						; and

				

					(2)

					by adding at the end the

			 following:

					

						

							(2)

							For fiscal year 2006 and

				each fiscal year thereafter, the amount made available under paragraph (1)

				shall be made available to the Secretary, out of any funds in the Treasury not

				otherwise appropriated and without further appropriation, for obligation or

				expenditure in accordance with this section.

						.

				

